Name: Council Decision (EU) 2016/581 of 11 April 2016 on the signing, on behalf of the European Union, of the Agreement in the form of an Exchange of Letters between the European Union and the Eastern Republic of Uruguay pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedule of the Republic of Croatia in the course of its accession to the European Union
 Type: Decision
 Subject Matter: international affairs;  European construction;  America;  international trade;  tariff policy;  Europe
 Date Published: 2016-04-16

 16.4.2016 EN Official Journal of the European Union L 101/1 COUNCIL DECISION (EU) 2016/581 of 11 April 2016 on the signing, on behalf of the European Union, of the Agreement in the form of an Exchange of Letters between the European Union and the Eastern Republic of Uruguay pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedule of the Republic of Croatia in the course of its accession to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 15 July 2013 the Council authorised the Commission to open negotiations with certain other Members of the World Trade Organization under Article XXIV:6 of the General Agreement on Tariffs and Trade (GATT) 1994, in the course of the accession to the European Union of the Republic of Croatia. (2) Negotiations have been conducted by the Commission within the framework of the negotiating directives adopted by the Council. (3) Those negotiations have been concluded and an Agreement in the form of an Exchange of Letters between the European Union and the Eastern Republic of Uruguay pursuant to Article XXIV:6 and Article XXVIII of GATT 1994 relating to the modification of concessions in the schedule of the Republic of Croatia in the course of its accession to the European Union was initialled on 18 December 2015. (4) The Agreement should be signed, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Agreement in the form of an Exchange of Letters between the European Union and the Eastern Republic of Uruguay pursuant to Article XXIV:6 and Article XXVIII of GATT 1994 relating to the modification of concessions in the schedule of the Republic of Croatia in the course of its accession to the European Union is hereby authorised on behalf of the European Union, subject to the conclusion of that Agreement (1). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 11 April 2016. For the Council The President M.H.P. VAN DAM (1) The text of the Agreement will be published together with the decision on its conclusion.